

114 S602 IS: GI Bill Fairness Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 602IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Wyden (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to consider certain time spent by members of reserve
			 components of the Armed Forces while receiving medical care from the
			 Secretary of Defense as active duty for purposes of eligibility for
			 Post-9/11 Educational Assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the GI Bill Fairness Act of 2015. 2.Consideration of certain time spent receiving medical care from Secretary of Defense as active duty for purposes of eligibility for Post-9/11 Educational Assistance (a)In generalSection 3301(1)(B) of title 38, United States Code, is amended by inserting 12301(h), after 12301(g),.
 (b)Retroactive applicationThe amendment made by subsection (a) shall apply as if such amendment were enacted immediately after the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252).